DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites the limitation a “a at least one sensor” in line 2, which should be --an at least one sensor--; and also recites the limitation “at second sensor” in line 7, which should be --a second sensor--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrman et al (US 6,380,889) in view of Murello (US 2010/0192439).
Regarding claims 1, 5, 7, and 11, Herrman discloses an autonomous weapon system (1) comprising:  a) a guided projectile 23 comprising a at least one sensor 24 (Fig. 3; Col. 3 lines 46-50: “FIG. 3 illustrates an embodiment of the invention where the reconnaissance sonde 1 communicates directly with a guided projectile 23, that is, the target-relevant data are transmitted to a data processing apparatus 24 of the projectile 23 for flight path correction.” 
b) a carrier projectile 25 (Fig. 5; Col. 3, Lines 56 - Col. 4 Line 2: “FIG. 5 schematically shows a simultaneous release of three reconnaissance sondes 1, 1' and 1" by a carrier projectile 25”) 
5c) at least one guidance and reconnaissance unit 1 (Fig. 1) comprising: - a first sensor 9 for detection and identification of a target 20  and/or point of impact (Col. 3, Line 25-40) a second sensor 11, 12, or 13 for determining position and/or attitude (GPS navigation system); 
a computer 15 for calculating position and/or vectors and/or predictions (Applicant should note that electronic evaluating device has a control unit integrated within and can be reasonably and broadly construed as a computer, see Col 3, lines 2-20; “The individual process steps of the sonde 1 are controlled by a control unit integrated in the electronic evaluating device 15”) 
a control system 4 for control of loitering and/or reduced falling velocity (Parachute; see Fig. 5); and 
a transmitter 17 for communication (“The apparatus 17 transmits the signals to a data processing apparatus”).
Furthermore, it is believed that Herrman discloses a programmable digital reference library for target and/or terrain model (applicant should note that the “electronic evaluating device 15 which evaluates the various sensor signals and prepares target-relevant information” implies that a reference library exists such that the electronic evaluating device can prepare target-relevant information). 

Murello teaches that it is known in the art of weapon systems to provide an electronic unit with a programmable digital reference library to be used with smart ammunition (Par. 0029: The electronic unit 26 includes a display and/or a control element 26a to enable a user to program, for example, target data. Thus, programmable or intelligent ammunition 5' can be used with firearm 1).
It would have been obvious for one having ordinary skill in the art at the time the invention was filed to have modified Herman such that the weapon system used a programmable digital reference library, in view of Murello, to obtain the desired result of aiding in the identification of targets on the battlefield and using it with a smart/guide projectile.
Regarding claim 4, Herrman further discloses wherein the communication is wireless radio communication (Col. 3, lines 12-17 & 50-55).
Regarding claim 8, Herrman further discloses wherein the first sensor for detection and/or identification and/or hit point of a target is an imaging and/or visual and/or thermal wavelength wave sensor (UV/VIS/TIR) (Col 2, Lines 16-23; “Conventionally acoustic sensors (microphones) may be used for determining the bearing of a target as well as the target classification. Their measuring accuracy is increased by suitable measurements performed by seismic sensors (geophones). It is further feasible to determine the target bearing with the aid of a radar sensor and to perform the target classification by using an IR camera”).
Regarding claim 9, Herrman further discloses wherein the second sensor for measuring position and attitude is an angle sensor, and/or altimeter and/or a distance gauge (Col. 3, lines 3-10).
Regarding claim 10, Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Herrman and Murello as applied to claims 1, 4, 5 and 7-11  above, and further in view of McClymond (US 2018/0312069).
Regarding claim 2 and 6, Herrman does not expressly disclose wherein the transmitter is a light transmitter.  McClymond teaches that it is known in the art of communication devices that light transmitters are known types of communication devices (Par. 0090). 
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Herrman such that the transmitter was a light transmitter, in view of McClymond, because the substitution of one known transmitter for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a device that can transmit communication.  

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Herrman and Murello as applied to claims 1, 4, 5 and 7-11  above, and further in view of Jennings et al (US 2011/0185935) [hereinafter Jennings].
	Regarding claim 3, Herrman does not expressly disclose the types of senors on the guided projectile.  Jennings teaches that it is known in the art to provide optical sensors for a guided projectile (Par. 0001; claim 1).
It would have been obvious for one having ordinary skill in the art at the time the invention was filed to have modified Herrman such that the guided projectile had and optical sensor, in view of Jennings, to obtain the desired result of detecting objects that could impact the projectile.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641